                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

HAYISHA ALEXANDER, et al.,                   §
                                             §
     Plaintiffs,                             §
                                             §
v.                                           §         No. 3:20-cv-2525-K-BT
                                             §
UNITED STATES, et al.,                       §
                                             §
     Defendants.                             §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The    Court   has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated April

9, 2021. The Court has reviewed the Findings, Conclusions, and Recommendation for

plain error. Finding none, the Court accepts the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

        SO ORDERED.

        Signed April 28th, 2021.




                                         __________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                            1
